Title: To George Washington from Richard Cromwell, et al., 22 March 1793
From: Cromwell, Richard,Bentley, John,Kiuckel, Jacob,Zellers, Jacob,Hebb, Richard,Berry, John G.,Dellahunt, William
To: Washington, George



Maryland Washington County march the 22th 1793

the honourable to the president of the United states George Washington.
Whereas a Certain Matthias Dych of the County and state aforesaid hath on the 6th of this instant Enlisted under Capt: Wm Lewis having a wife An four Small Children and Nothing to leave to maintain them; And being Desirious to be Releast: we therefore the hereunder mentioned subscribers do humbly petition to thee honourable president to shew mercy and have Compassion on the distressed family and Release the said Matthias Dych. from your Humble Petitioners

Richard Cromwell

